Exhibit 10.3

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

CONFIDENTIAL

SUPPLY AGREEMENT

BETWEEN

PUMA BIOTECHNOLOGY, INC

AND

SPECIALISED THERAPEUTICS ASIA PTE LTD
(Singapore)

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONTENTS

ClausePage

Article 1 DEFINITIONS

1

 

Article 2 SUPPLY OF LICENSED PRODUCT

5

 

Article 3 PRICE

5

 

Article 4 FORECAST AND PURCHASE ORDERS

7

 

Article 5 CONDITIONS OF SUPPLY OF LICENSED PRODUCT

9

 

Article 6 SPECIAL ACCESS SCHEME

13

 

Article 7 TERM AND TERMINATION

14

 

Article 8 CONFIDENTIALITY AND NON-DISCLOSURE

14

 

Article 9 REPRESENTATIONS AND WARRANTIES

14

 

Article 10 INDEMNITY, LIABILITY LIMITS, AND INSURANCE

14

 

Article 11 INTELLECTUAL PROPERTY

15

 

Article 12 MISCELLANEOUS

15

 

Appendix 1

21

 

Payment Terms

Appendix 2

22

 

Presentations

Appendix 3

23

 

SAS Program

Appendix 4

24

 

Puma Delivery Locations

 

 

i

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SUPPLY AGREEMENT

This supply agreement (“Supply Agreement”) is made as of 20 April 2018
(“Effective Date”), by and between PUMA Biotechnology, Inc., a company
incorporated in Delaware, United States of America, with its principal place of
business at 10880 Wilshire Blvd., Suite 2150, Los Angeles, CA 90024 (“PUMA”), as
licensor, and Specialised Therapeutics Asia Pte Ltd., a proprietary limited
company incorporated under the laws of the Republic of Singapore, with its
principal place of business at 50 Raffles Place, #32-01, Singapore Land Tower,
Singapore, 048623 (“STA”), as licensee. PUMA and STA are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A.

PUMA and STA have entered into a License Agreement effective as of 20 November
2017 under which PUMA grants STA a license under intellectual property rights
controlled by PUMA to commercialize the Compound in the Territory (the “License
Agreement”);

B.

Section 5.1 of the License Agreement provides that the Parties shall enter into
a supply agreement pursuant to which PUMA shall supply the Licensed Product to
STA.

C.

PUMA wishes to supply to STA, and STA wishes to purchase from PUMA the Licensed
Product for sale for the Indications in the Territory, on the terms and
conditions set out in this Supply Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the Parties hereto agree as follows:

Article 1
DEFINITIONS

As used throughout this Supply Agreement, each of the following terms shall have
the respective meaning set forth below. Capitalized terms not otherwise defined
in this Supply Agreement shall have the same meaning as set forth in the License
Agreement.

1.1

“Affiliate” has the same meaning as in the License Agreement.

1.2

“Annual Gross Sales Price” means annual gross amount invoiced by or on behalf of
STA, its Affiliates and their respective Sublicensees for sales of any Licensed
Product in the Territory.

1.3

“Apparent Defect” means a defect consisting in (i) non-conformity in the Supply
to the applicable Manufacturing Standards; (ii) any shortage in quantities
supplied by PUMA in accordance with the Forecast and the terms of this Supply
Agreement; or (iii) the Supply not having the requisite minimum shelf life at
delivery pursuant to Section 5.7; in each case, with such defect found or that
could be reasonably found during the inspection conducted by STA at the time of
delivery of the Supplies pursuant to Section 5.12.1.

1.4

“Applicable Law” has the same meaning as in the License Agreement.

1.5

“Business Day” has the same meaning as in the License Agreement.

1.6

“Calendar Quarter” has the same meaning as in the License Agreement.

1.7

“Calendar Year” means any period of time from 1 January to 31 December.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.8

“cGMP” or “current Good Manufacturing Practice” means the current rules
governing medicinal products in developed countries that are members of PIC/S,
which are suitable for the Supplies. The United States, Singapore, Australia and
New Zealand are examples of member states of PIC/S.

1.9

“Clinical Product” means units of the Licensed Product that are or are
designated to be “Clinical Supplies”.

1.10

“Clinical Supplies” means SAS Supplies and those supplies of the Licensed
Product provided by STA at no cost and without consideration to third parties
solely for the purpose of conducting bona fide clinical trials and/or early
access programs and compassionate-use programs.

1.11

“Commercial Supplies” means the supplies of the Licensed Product by PUMA to STA
for the purposes of being sold by STA within the Territory, manufactured in
compliance with current cGMPs, in suitable form and ready to be offered for sale
in the Territory, or any other supply of the Licensed Product not being a
Clinical Supply.

1.12

“Commercialization” has the same meaning as in the License Agreement.

1.13

“Commercially Reasonable Efforts” has the same meaning as in the License
Agreement.

1.14

“Compound” has the same meaning as in the License Agreement.

1.15

“Cost of Goods” means, with respect to the Licensed Product, [***] of the Fully
Burdened Cost of the Licensed Product sold in a Calendar Quarter.

1.16

“Deductions” has the same meaning as in the License Agreement.

1.17

“Defective Supply” means any Supply that contains an Apparent Defect or a Latent
Defect.

1.18

“Delivery Date” means the date on which the Licensed Products ordered by STA are
to be delivered by PUMA and which date is also included in the corresponding
Forecast; provided that such Delivery Date in any Forecast complies with
provisions of this Supply Agreement and has been confirmed in writing by PUMA.

1.19

“Dollars” or “$” has the same meaning as in the License Agreement.

1.20

“[***]” or “[***]” shall have the meaning as such term is defined in [***].

1.21

“FDF of the Licensed Product” or “FDF” means finished dosage form of the
Licensed Product which, as of the Effective Date, consists of [***] of the
Licensed Product in [***] or, [***].

1.22

“First Commercial Sale” has the same meaning as in the License Agreement.

1.23

“Forecast” has the meaning set forth in Section 4.2.

1.24

“Fully Burdened Cost” means, with respect to the Licensed Product, all costs
actually incurred by PUMA or its Affiliate(s) attributable and fairly allocable
to production, packaging, supply and distribution of the Licensed Product to STA
and any consideration (not reimbursed by STA) paid to third parties for the
acquisition or sale of such Licensed Product, which costs include the direct
material and labor and indirect costs (fairly allocated) that are incurred by
PUMA or its Affiliate(s) associated with the manufacture, filling, packaging,
labeling, and preparation of Licensed Product for shipment and/or other
preparation of such Licensed Product, as applicable,

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

including, but not limited to taxes, fees, and customs incurred, as applicable.
Fully Burdened Costs will be determined in accordance with U.S. Generally
Accepted Accounting Principles (U.S. GAAP) and will include but will not be
limited to the attributable and fairly allocable costs of facilities, labor,
purchasing, depreciation of equipment, materials, payments to third parties for
any necessary contract work for the manufacture or testing of the Licensed
Product, quality assurance, quality control and other testing (including
validation studies), storage, shipping and costs for distribution, excess
capacity costs and a reasonable allocation of general and administrative
overhead for manufacturing operations.

1.25

“Indications” has the same meaning as in the License Agreement.

1.26

“Information and Inventions” has the same meaning as in the License Agreement.

1.27

“Joint Inventions” has the same meaning as in the License Agreement.

1.28

“Latent Defect” means any non-conformity, pursuant to Section 5.12.2 of this
Supply Agreement, in the Supply to the applicable Manufacturing Standards in the
Licensed Product which was not found and could not be reasonably expected to
have been found during the visual inspection performed by STA at the delivery of
the Supply.

1.29

“Licensed Product” has the same meaning as in the License Agreement.

1.30

“Manufacture” means all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, either directly or through a
contract manufacturer, including manufacturing Licensed Product or supplies for
use in registration with a Regulatory Authority in the Territory, manufacturing
of Licensed Product for commercial sale, in-process and semi-finished product
testing, release of Licensed Product or any component or ingredient thereof,
quality assurance activities related to manufacturing and release of Licensed
Product, and ongoing stability tests and regulatory activities related to any of
the foregoing. “Manufactured” or “Manufacturing” shall have correlative
meanings.

1.31

“Manufacturing Standards” means collectively, the Specifications of the Licensed
Product and all applicable cGMPs.

1.32

“Net Sales Price” has the same meaning as “Net Sales” in the License Agreement.

1.33

“Net Sales Price Payment” has the meaning set forth in Section 3.2.2.

1.34

“Net Sales Price Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis in the Territory, the period commencing on the First
Commercial Sale of the Licensed Product in such country and expiring upon the
later of: (i) expiration or abandonment of the last Valid Claim of the Patent
which covers the Licensed Product in such country, or (ii) the earlier of (A)
the time when Generic Competitors to the Licensed Product have achieved [***] or
more market share in such country based on unit volume, or (B) ten (10) years
following the date of First Commercial Sale of the Licensed Product in such
country. “Generic Competitors” means, with respect to the Licensed Product being
sold in any country, [***].

1.35

“Packaging Materials” means the bottle, desiccant canister, and closure that
come into contact with the tablets, immediate packaging carton, label and
package leaflet of the FDF of the Licensed Product for the Territory.

1.36

“Patent” has the same meaning as in the License Agreement.

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.37

“Person” has the same meaning as in the License Agreement.

1.38

“Pfizer” has the same meaning as in the License Agreement.

1.39

“Pfizer License Agreement” has the same meaning as in the License Agreement.

1.40

“PIC/S” means the Pharmaceutical Inspection Convention and Pharmaceutical
Inspection Co-operation Scheme, being international instruments between
countries and pharmaceutical inspection authorities to improve co-operation in
the field of cGMP.

1.41

“Presentation” means each unit of the Licensed Product differentiated by
strength, bottle count and country-specific labelling for the Licensed Product
(if applicable) as set forth in Appendix 2 and as may be updated from time to
time pursuant to Section 5.5.

1.42

“Price” has the meaning set forth in Section 3.1.

1.43

“PUMA Inventions” has the same meaning as in the License Agreement.

1.44

“Registration” means any official approval, or authorization by the competent
Regulatory Authority of the Territory or, as applicable, in a country outside
the Territory, which is legally required to lawfully market the Licensed
Products in the Territory or such country.

1.45

“Regulatory Authority” has the same meaning as in the License Agreement.

1.46

“Related Party” has the same meaning as in the License Agreement.

1.47

“SAS” or “Special Access Scheme” means a program for the supply of the Licensed
Product in Australia to patients under an exemption for therapeutic goods as
permitted under sections 18 and 19 of the Australian Therapeutic Goods Act 1989
(Cth) and any regulations issued thereunder from time to time.

1.48

“SAS Disposition” has the meaning set forth in Section 6.1.

1.49

“SAS Supply” has the meaning set forth in Section 5.2.

1.50

“Specifications” means the approved documentation for the composition, product
safety assurance, manufacture, packaging, testing and/or quality control of the
supplies of the Licensed Product as specified in the Drug Approval Application
(as defined in the License Agreement), together with any changes to such
specifications made at the request of a Regulatory Authority in the Territory or
by mutual written agreement of the Parties from time to time.

1.51

“STA Inventions” has the same meaning as in the License Agreement.

1.52

“Sublicensee” has the same meaning as in the License Agreement.

1.53

“Supply(ies)” means both Commercial Supplies and Clinical Supplies.

1.54

“Technical and Quality Agreement” means the technical and quality agreement as
referred to in Section 5.13.

1.55

“Term” has the meaning set forth in Section 7.1.

1.56

“Territory” has the same meaning as in the License Agreement.

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.57

“Third Party” has the same meaning as in the License Agreement.

1.58

“United States” has the same meaning as in the License Agreement.

1.59

“Valid Claim” has the same meaning as in the License Agreement.

Article 2
SUPPLY OF LICENSED PRODUCT

2.1

Subject to the terms and conditions of this Supply Agreement and the License
Agreement, and solely for the Term of this Supply Agreement, PUMA shall use
Commercially Reasonable Efforts to supply those quantities of Commercial
Products and Clinical Products ordered by STA pursuant to this Supply Agreement
subject to the forecast and ordering procedures set out in ARTICLE 4 below, as
applicable; provided, however that PUMA shall in no event be obliged to provide
any quantity of Licensed Products which is not forecasted and ordered in
compliance with the forecast and ordering procedure set forth in ARTICLE 4.

2.2

All requirements of STA (or its Affiliates) for the Licensed Product for the
Territory during the Term of the License Agreement shall be purchased by STA
solely from PUMA.

2.3

STA acknowledges that PUMA shall have the right at any time during the Term of
the License Agreement and this Supply Agreement to satisfy its supply
obligations of the Licensed Product to STA hereunder either in whole or in part
through arrangements with third parties engaged to perform services in
connection with the manufacture, testing, and/or packaging of the Licensed
Product; provided that PUMA shall remain responsible for such activities that
PUMA is obligated to perform under this Supply Agreement to the same extent as
if PUMA had performed such activities itself.

2.4

PUMA shall be responsible, at its own expense, for procuring, any and all raw
material for the manufacturing, packaging and delivery of the Supplies. Unless
otherwise provided herein regarding changes in Packaging Materials, the cost of
such raw material shall be included in the Price for the Supplies.

Article 3
PRICE

3.1

Price. As of the Effective Date, the price to be charged by PUMA to STA for the
Supplies will be the sum of (i) the amount calculated pursuant to Section 3.2.2
and (ii) the Cost of Goods (“Price”); provided, however, that the price for any
Clinical Supply including SAS Supply that is disposed of by STA free of charge
or sold at a price that is lower than the Price shall be determined as set forth
in Appendix 3. During the Term of the Supply Agreement, the Cost of Goods, which
is based on the Fully Burden Cost, will be updated pursuant to Section 3.5.

3.2

Payment Terms. All Supplies (which, for the avoidance of doubt, include
Commercial Supplies and Clinical Supplies) will be made on the following terms:

 

3.2.1

at the time of delivery of Licensed Products, or as soon as practicable
thereafter, PUMA will provide STA with an invoice for the Cost of Goods in
respect of those Licensed Products; and

 

3.2.2

STA shall pay PUMA a payment equal to a percentage of the Net Sales Price of the
Licensed Product in the Territory as specified in Item 1 of Appendix 1 in each
Calendar

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Quarter during the Net Sales Price Term and, in respect of any Net Sales Price
comprising sales of the Licensed Product for use in a named patient access
program, in each Calendar Quarter during any period prior to and including the
Net Sales Price Term, until the expiration of the Net Sales Price Term (each
such payment, a “Net Sales Price Payment”):

3.3

Net Sales Price Payments. Net Sales Price Payments shall be made by STA within
[***] days after the end of each Calendar Quarter commencing with the Calendar
Quarter in which the First Commercial Sale occurs, STA shall also provide to
PUMA, at the same time each such Net Sales Price Payment is made, a report
showing: reasonably detailed information regarding a total monthly sales
calculation, on a country-by-country basis, of Net Sale Price of Licensed
Product (including gross sales and all Deductions) and all Net Sale Price
Payments payable to PUMA for the applicable Calendar Quarter (including any
foreign exchange rates employed and conversation calculations).

3.4

Method of Payment; Currency Conversion; Interest on Late Payments. Except as
(and only to the extent) otherwise stated in Section 3.3, all payments due
hereunder to PUMA shall be paid to PUMA in United States dollars no later than
[***] days following the date of receipt of the applicable invoice but not
earlier than the date of shipment, unless such shipment of Licensed Product is
rejected in accordance with the provisions of Section 5.12. All payments under
this Supply Agreement shall be made by bank wire transfer with immediately
available funds to a bank account designated in writing by PUMA or by other
means as agreed to by the Parties in writing. Payments hereunder will be
considered to be made as of the day on which such payments are received by
PUMA’s designated bank. Conversion of sales recorded in local currencies to
United States dollars will be performed using an exchange rate for conversion of
the foreign currency into United States dollars calculated using the [***], or
such other exchange rate or by reference to such other method of calculation of
conversation rates as agreed from time to time by the parties in writing. If any
payment due to PUMA under this Agreement is not paid when due, then STA shall
pay interest thereon and on any unpaid accrued interest (before and after any
judgment) at [***] percent ([***]%) above the Prime Rate of interest as reported
in the Wall Street Journal on the date payment is due, such interest to run from
the date upon which payment of such amount became due until payment thereof in
full together with such accrued interest.

3.5

Fully Burdened Cost. The Fully Burdened Cost per unit of Licensed Product as of
the Effective Date is set out in Item 2 of Appendix 1. The Parties agree that
the Fully Burdened Cost will vary over time and is not intended to be set for
any time period. To provide visibility into the applicable Fully Burdened Cost
for Licensed Product ordered by STA, Puma shall include, in its invoice provided
pursuant to Section 3.2.1 for the Licensed Product supplied to STA, an updated
breakdown of the elements of the Fully Burdened Cost used to calculate the Price
applicable to the Licensed Product so supplied to STA.

3.6

Relevant Records. STA shall keep, and shall cause its Affiliates and
Sublicensees to keep accurate financial books and records pertaining to: STA’s
and its Affiliates’ and Sublicensees’ sale of Licensed Product, including any
and all calculations of Net Sales Price Payments due to PUMA hereunder
(collectively, “Relevant Records”). STA, its Affiliates and Sublicensees shall
maintain the Relevant Records for the longer of: (i) the period of time required
by Applicable Law, or (ii) [***] years following expiration or termination of
this Agreement. STA shall require its Sublicensees to provide to STA (so that
STA may provide the same to PUMA) copies of all Relevant Records relating to
such Sublicensees’ sale of Licensed Products as necessary to allow PUMA or if
applicable Pfizer (under the Pfizer License Agreement) to review such Relevant
Records when conducting an audit of STA or PUMA, as applicable, pursuant to
Section 3.7.

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Notwithstanding Article 8, pursuant to the Pfizer License Agreement, Pfizer will
be allowed to review such Relevant Records.

3.7

Audit Rights. PUMA shall have the right during the term and for [***] years
thereafter to engage, at its own expense, an independent auditor reasonably
acceptable to STA to examine the Relevant Records in STA’s or its Related
Parties’ possession from time-to-time, but no more frequently than once every
[***], as may be necessary to verify compliance with the terms of this
Agreement. Such audit shall be requested in writing at least [***] Business Days
in advance, and shall be conducted during STA’s (or its Related Parties’, as
applicable) normal business hours and otherwise in manner that minimizes any
interference to STA’s (or its Related Parties’, as applicable) business
operations. PUMA shall bear any and all fees and expenses it may incur in
connection with any such audit of the Relevant Records; provided, however, in
the event an audit reveals an underpayment by STA of more than [***] percent
([***]%) as to the period subject to the audit, STA shall reimburse PUMA for any
reasonable and documented out-of-pocket costs and expenses of the audit within
[***] days after receiving invoices thereof. If any audit establishes that STA
underpaid any amounts due to PUMA under this Agreement, then STA shall pay PUMA
any such deficiency within [***] days after receipt of written notice thereof.
For the avoidance of doubt, such payment will be considered a late payment,
subject to Section 3,4. If any audit establishes that STA overpaid any amounts
due to PUMA under this Agreement, then STA shall be entitled to take a credit
against future amounts becoming due to PUMA equal to the overpaid amount.

Article 4
FORECAST AND PURCHASE ORDERS

4.1

Commercial Launch. STA shall notify PUMA approximately [***] in advance of the
anticipated First Commercial Sale of any Licensed Product. Such notification
shall include a preliminary estimate of the quantity of Licensed Product needed
for such commercial launch. STA may change the estimated date of the First
Commercial Sale and the estimated quantity of Licensed Product needed for such
commercial launch at any time by notifying PUMA; provided, however, that STA
will provide PUMA with an estimate of the minimum amount of Licensed Product
that will be necessary for such commercial launch at least [***] prior to such
launch (the “Launch Quantities”). Such Launch Quantities must be consistent with
the relevant portion of the rolling forecast described in Section 4.2 below.

4.2

Rolling Forecasts. In the first week of each [***], starting with the [***] that
begins at least [***] before the anticipated First Commercial Sale, STA shall
provide PUMA with a written [***] rolling forecast of its anticipated [***]
requirements for the Licensed Product in the Territory (each a “Forecast”). Each
Forecast is a non-binding estimate and shall not obligate STA to purchase the
volume of Licensed Product set forth in such Forecast; provided, however, that,
beginning on [***] and continuing for the remainder of the Term, the volume of
Licensed Product forecasted for the first [***] of each Forecast shall be
binding upon STA. PUMA shall not be obligated to supply STA with quantities of
Licensed Product in excess of the binding portion of the most recent Forecast,
but agrees to use Commercially Reasonable Efforts to do so when requested.

4.3

Purchase Orders.

 

4.3.1

STA shall order Licensed Product by submitting written purchase orders, in such
form as the Parties shall agree from time to time, to PUMA specifying the
quantities of each Licensed Product ordered, the desired shipment date for the
order and any special shipping instructions. STA shall submit each purchase
order to PUMA at least [***] in

7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

advance of the desired shipment date specified in such purchase order. No
purchase order shall be binding upon PUMA unless such purchase order is:

 

4.3.1.1

consistent with the binding portion of the Forecast; and

 

4.3.1.2

accepted in writing by PUMA with PUMA’s written confirmation of the expected
delivery dates.

 

4.3.2

Any purchase orders for Licensed Product submitted by STA to PUMA shall be
governed exclusively by the terms contained herein. The Parties hereby agree
that the terms and conditions of this Supply Agreement shall supersede any term
or condition in any order, confirmation or other document furnished by STA or
PUMA that is in any way inconsistent with, or supplementary to, these terms and
conditions, unless expressly accepted in writing by the other Party.

4.4

Quantity and Timing of Orders.

 

4.4.1

The Parties agree that:

 

4.4.1.1

Forecasts and orders of Licensed Product, other than SAS Supply, will be
expressed by Presentation; and

 

4.4.1.2

STA shall place orders, and PUMA shall supply the Licensed Product, no more than
once per [***], unless otherwise agreed in writing by PUMA in its sole
discretion, provided that PUMA will accept up to [***] orders from STA for
delivery during [***].

 

4.4.2

In each [***] period, orders placed by STA shall equate to at least [***]
percent ([***]%) and not more than [***] percent ([***]%) of its original
Forecast as per Section 4.2. PUMA shall not be obliged to supply more than [***]
percent ([***]%) of STA’s Forecast of Licensed Products within the applicable
[***] period. However, in the event that, in any [***] period, STA’s orders are
more than the above indicated quantity, PUMA agrees to use Commercially
Reasonable Efforts to supply STA with the exceeding quantities of Licensed
Product, provided that such effort shall not hamper, delay or otherwise
prejudice supplies of Licensed Products to any other of PUMA’s customers.

 

4.4.3

If PUMA and STA agree in writing to include other products as Licensed Products
subject to this Supply Agreement, the Parties will agree to the manner in which
quantities of other products will be expressed in Forecasts and orders.

Article 5
CONDITIONS OF SUPPLY OF LICENSED PRODUCT

5.1

Agreement to Supply. Subject to the terms and conditions hereof, PUMA will use
Commercially Reasonable Efforts to Manufacture or have Manufactured and supply
or have supplied to STA in accordance with the provisions hereof such quantities
of Licensed Product as requested by STA to cover the total commercial and
registration requirements of STA for the Licensed Product in the Territory.

5.2

SAS Supplies. PUMA will Manufacture or have Manufactured and supply or have
supplied to STA the amounts of Licensed Product (identified by Presentation) as
set forth in Appendix 2, and, if requested by STA and agreed in writing by PUMA,
such number of additional bottles of

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Licensed Product as agreed in writing by PUMA, subject to STA’s compliance with
all obligations relating to the supply of the Licensed Product, for use in
supplying, offering, selling and disposing of and providing access to such
Licensed Product to patients in Australia pursuant to ARTICLE 6 (“SAS Supply”).

5.3

Form of Licensed Product. STA will promptly provide PUMA with a true and exact
copy of any label that is approved by Regulatory Authorities of the Territory
for the Commercialization of the Licensed Product. Unless otherwise agreed to in
writing by the Parties, the SAS Supply shall be in the form of the Presentation
in tablet form packaged in bottles, prepared with labelling, product insert and
packaging for a market in which the Licensed Product is currently approved for
marketing, as specified in Appendix 2. Except for the SAS Supply, which shall be
supplied with labelling, product insert and packaging as set forth in Section
5.4, PUMA will supply the Licensed Product to STA in [***] bottles ([***]).

5.4

SAS Disposition. PUMA shall have the right and responsibility to perform, at its
expense, all activities required to make Licensed Product ready for SAS
Disposition as further set forth in ARTICLE 6. Without limiting the foregoing,
STA acknowledges that SAS Supply will be in bottles prepared with labelling,
product insert and packaging for a market in which the Licensed Product is
currently approved for marketing, and STA shall be responsible, at its expense,
for (i) all labelling and other written, printed or graphic content for SAS
Distribution (A) affixed to the Licensed Product or any container or wrapper
utilized with Licensed Product, or (B) accompanying the Licensed Product,
including package inserts, (ii) all packaging for the Licensed Product (other
than bottles in which the Licensed Product is supplied and labelling for a
market in which the Licensed Product is currently approved for marketing) for
SAS Disposition, including any additional labels required in Australia for SAS
Disposition, cartons, shipping cases or any other materials used in packaging or
accompanying the Licensed Product, and (iii) compliance with the Australian
Therapeutic Goods Act 1989 (Cth) and all other Applicable Laws of the relevant
Regulatory Authority with respect to the SAS Disposition.

5.5

Additional Presentations. If PUMA or its Affiliates determines to Manufacture
the FDF with a strength and/or count per bottle that is different than those set
forth in Appendix 2 at the relevant time, PUMA may offer such new presentations
to STA. If STA wishes to distribute the proposed new presentations in the
Territory, STA shall so inform PUMA in writing, at which time the new
presentations shall be deemed to be Presentations and added to Appendix 2.

5.6

Delivery Terms. Delivery of all Licensed Products shall be made [***] at [***].
Accordingly, PUMA shall deliver the FDF of the Licensed Product on the Delivery
Date to [***] at [***] or [***] no later than [***] calendar days before the
Delivery Date. PUMA shall ensure that each Licensed Product delivered to STA on
the same Delivery Date shall have the same batch number referred to in the
Forecast (if any). Upon such delivery, [***] and [***].

5.7

Minimum Shelf Life of Commercial Supplies. PUMA shall deliver to STA the
Licensed Products with no less than [***] of remaining shelf life, provided that
the shelf life for such Licensed Product approved by the competent authorities
of the relevant country of the Territory is not less than [***]. In the event
that an adequate supply of Licensed Products with no less than [***] of
remaining shelf life is not available, PUMA and STA will discuss the existing
Licensed Products’ availability and PUMA will provide a timeline of when
Licensed Products with at least [***] of shelf life will be available. If the
shelf life approved by the competent authorities of the Territory for the
Licensed Product is less than [***], PUMA shall deliver to STA the Licensed
Products with a proportionally decreased shelf life (e.g., if the approved shelf
life is [***], then PUMA

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

shall deliver to STA Licensed Products that, at the time of delivery to STA,
have at least [***] of remaining shelf life).

5.8

Manufacturing Standards.

 

5.8.1

PUMA shall only release Licensed Products for shipment to STA which comply with
the Manufacturing Standards.

 

5.8.2

Each delivery of Supplies to STA shall be accompanied by the following written
documentation: (i) date of manufacture; (ii) delivered amount of the Licensed
Product units; (iii) a signed certificate of analysis setting forth the results
of tests performed by PUMA or by PUMA’s authorized manufacturer as required by
the Specifications; and (iv) a signed certificate of compliance with
Specifications and cGMPs issued by PUMA (or by PUMA’s authorized manufacturer).

 

5.8.3

PUMA also agrees to support, with Commercially Reasonable Efforts, STA in
meeting the requirements of any competent authority of the Territory that the
Parties agree are necessary for the manufacture of Licensed Products in the
Territory as soon as reasonably practicable on the condition that: (a) STA shall
provide PUMA sufficient advance notice to support such requirements, (b) PUMA
and STA shall agree to a reasonable appropriate course of action to implement
such requirements, and (c) any increased cost to PUMA associated with preparing
for, and coming into compliance with, such requirements shall be borne by STA.

5.9

Logistics & Distribution.

 

5.9.1

STA shall retain the necessary logistical storage, transportation, and
distribution companies or any other logistics company to which STA may delegate
or subcontract any logistical activity in connection with Commercialization and
which will be performed by such logistics company on STA’s or on any of its
Affiliates’ behalf (herein referred to as “Logistics Distributors”). Such
Logistics Distributors subcontracted by STA shall follow good pharmaceutical
distribution practice and will be certified to conduct medicinal products
storage, logistics distribution, transportation or any other logistics activity
within the Territory. STA shall ensure that such Logistics Distributor follow
all of its obligations under Section 13.4.2 of the License Agreement. A breach
of any provision or requirement by such Logistics Distributor that would
constitute a breach of this Supply Agreement, the License Agreement, or the
Technical and Quality Agreement if such breach were committed by STA shall be
deemed a breach by STA.

5.10

Audits. Subject to any contrary provision of the Technical and Quality
Agreement:

 

5.10.1

STA shall ensure that PUMA, directly or through an external and independent
expert and at its own expense, will be entitled to audit any Logistics
Distributor (or any third parties if its subcontracting is approved by PUMA) and
any parties involved in STA’s activities and obligations under this Supply
Agreement and/or the Technical and Quality Agreement during the Term of this
Supply Agreement, subject to a prior written notice of [***]. Audits will be
organized, prepared and performed together with STA’s representatives. Audits
will be carried out in a reasonable way, limited to the performance of the
activities related to the Commercialization of the Licensed Product that has
been subcontracted or delegated to a Logistics Distributor or to such other
party. Such audits will be conducted during ordinary business hours and PUMA
will use Commercially Reasonable Efforts to cause as little disruption as
possible; and

10

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

5.10.2

Audits will be limited to a maximum of one (1) audit per [***], except if there
is a reasonable suspicion or evidence of non-compliance, in which case PUMA
shall be entitled to carry out an audit of any Logistics Distributor or
applicable party without any frequency limitation.

5.11

Inspection of STA’s or its Logistics Distributors’ Facilities by Competent
Authorities.

 

5.11.1

STA shall cooperate in good faith with respect to any inspections conducted by
any competent authority of the Territory regarding its facilities related to the
Licensed Product and shall give PUMA the opportunity, at PUMA’s expense, to
attend the meeting with such competent authorities, but only to the extent such
sites or facilities are directly involved in the Commercialization activities of
the Licensed Product.

 

5.11.2

STA shall provide PUMA with no less than [***] days advance written notification
of any planned inspection of any such facility by any competent authority of the
Territory or prompt notification, but in no event less than [***], of STA being
informed of any unplanned inspection.

 

5.11.3

STA will provide PUMA with a copy of any available inspection report related to
Commercialization activities involving the Licensed Product in the Territory as
soon as commercially reasonable after having received such report and will
notify PUMA promptly of any critical finding resulting from such inspection that
relates to the Licensed Product.

5.12

Inspection of the Supplies & Product Rejection

 

5.12.1

STA will perform a visual inspection of the Licensed Product delivered and shall
notify PUMA no later than [***] calendar days after the delivery of the Licensed
Product of any damage, non-conformity to the applicable Manufacturing Standards,
or shortage in quantities and STA shall immediately present reasonable evidence
to PUMA of such Apparent Defects. PUMA shall replace the Licensed Products in
which such Apparent Defects are discovered if such defect has not been caused by
inadequate storage, transportation and/or distribution of the Licensed Product
after it was transferred to STA in accordance with Section 5.6 of this Supply
Agreement. Except as provided in Section 5.12.2 of this Supply Agreement, if STA
fails to notify PUMA within such [***] calendar day period of any such Apparent
Defects, the Licensed Product shall be deemed to be free from Apparent Defects.

 

5.12.2

If during the applicable shelf life of the Licensed Product, STA discovers any
Latent Defect, STA shall notify PUMA in writing as soon as possible but no later
than [***] Business Days from the discovery of such Latent Defect and shall
present reasonable evidence to PUMA of such Latent Defect together with such
notice. In such case, STA may [***] request that PUMA replace a Licensed Product
in which such Latent Defect has been discovered in accordance with Section
5.12.3 of this Supply Agreement [***]. If STA fails to notify PUMA within such
[***] Business Day period of any such Latent Defects, the Licensed Product shall
be deemed to be free from Latent Defects.

 

5.12.3

PUMA shall replace, at no additional expense to STA, any Licensed Product
rejected by STA pursuant to this Section 5.12 as promptly as possible after
receipt of STA’s notification under Sections 5.12.1 or 5.12.2, as applicable.
PUMA may analyse any unit of the Licensed Product for which STA notifies PUMA an
Apparent Defect or Latent Defect has been discovered in accordance with Sections
5.12.1 or 5.12.2, as applicable. If

11

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

the Parties dispute whether the Licensed Product rejected is in non-conformance
with the Manufacturing Standards under this Supply Agreement or has an Apparent
Defect or Latent Defect, samples of such shipment of Licensed Product will be
submitted to a mutually agreed and reasonably acceptable third-party laboratory
or consultant for resolution. Such third-party laboratory or consultant’s
determination of conformity or non-conformity, and the cause of any such
non-conformity, shall be binding upon the Parties. Until such expert’s
determination of conformity or non-conformity of the Licensed Products, STA may
order replacement of the Licensed Products under such expert’s examination,
which shall be supplied by PUMA under the supply conditions set forth in this
Supply Agreement and STA shall pay the corresponding Licensed Product Price. If
the third party expert determines the Licensed Product was conforming, then STA
shall be responsible for payment for any such units of the Licensed Product and
any replacement Licensed Product shipped by PUMA together with the fees of such
expert.

However, if such expert determines that the Licensed Product was not materially
conforming or had an Apparent Defect or Latent Defect, then the fees of such
expert shall be entirely borne by PUMA and PUMA shall replace such
non-conforming Licensed Product with new Licensed Product meeting Manufacturing
Standards at PUMA’s expense. PUMA shall give STA written instructions as to how
STA should, at PUMA’s expense, dispose of any non-conforming Licensed Product,
with such instructions complying with all Applicable Laws.

 

5.12.4

STA shall not have the right to withhold any payments under the License
Agreement for any alleged Defective Supply until a final determination of
non-conformity is made. However, if all or a part of the delivered Supply is
finally determined to be a Defective Supply pursuant to Section 5.12.3 and such
final determination is made prior to the date payment is due to PUMA, STA may
withhold payment for the portion of Defective Supply thereof and PUMA shall
issue the corresponding credit note to STA. If all or a part of the delivered
Supply is finally determined to be a Defective Supply, and such determination is
made after payment by STA, then STA may decide in its own discretion, but with
prior written notice to PUMA, of STA’s decision (i) to credit the amount paid
against other amounts due to PUMA or (ii) to be reimbursed of such amounts. In
this event, PUMA shall pay the corresponding amounts within [***] calendar days.

 

5.12.5

Upon receipt of written notice from STA regarding the existence of an Apparent
Defect or a Latent Defect and at STA’s request, PUMA shall use Commercially
Reasonable Efforts to deliver the replacement for such Supply within the time
requested by STA regardless of whether the Supply is finally determined to be a
Defective Supply or not.

 

5.12.6

Recall of Licensed Product. For any Licensed Product, in the event that: (a) any
Regulatory Authority in the Territory issues a request, directive or order that
the Licensed Product be recalled or retrieved; (b) a court of competent
jurisdiction in the Territory orders that the Licensed Product be recalled or
retrieved; or (c) one Party reasonably determines, after reasonable, good faith
discussion with the other Party to the extent that time allows, that the
Licensed Product should be recalled or retrieved, then first Party shall
promptly notify the other Party of such event. STA shall conduct such activity
and take appropriate corrective actions, and PUMA shall provide such assistance
to PUMA as is reasonably necessary to carry out such activities. All reasonable
costs and expenses of such recall and corrective actions shall be borne entirely
by STA, except that PUMA shall bear any such costs and expenses that arise out
of PUMA’s breach of this Supply

12

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Agreement, to the extent that such breach by PUMA is not caused by STA’s failure
to perform its obligations under this Supply Agreement.

5.13

Technical and Quality Agreement. Within [***] of the Effective Date (or other
period as agreed to by the Parties), the Parties will enter into an agreement
that details the quality assurance obligations of each Party, the agreed-upon
Manufacturing Standards for the Licensed Product and the agreed-upon measures to
assure compliance with cGMPs regarding production, storage, transportation and
release of the Licensed Product (the “Technical and Quality Agreement”). The
Specifications shall be incorporated into the Technical and Quality Agreement.
In the event of a conflict between the terms of the Technical and Quality
Agreement and the terms of this Supply Agreement, the provisions of this Supply
Agreement shall govern; provided, however, that the Technical and Quality
Agreement shall govern in respect of quality issues.

Article 6
SPECIAL ACCESS SCHEME

6.1

Special Access Scheme. The Parties agree that STA shall have the right to
supply, offer, and dispose of and provide access to SAS Supply to patients in
Australia under and in accordance with the Special Access Scheme (“SAS
Disposition”) in accordance with an SAS program that will be agreed to by the
Parties and will be set forth in Appendix 3. Each Party shall use good-faith
efforts to finalize Appendix 3 within [***] after the Effective Date. STA shall
bear the costs of administering the SAS program. STA shall have no right to use
any Licensed Product, other than SAS Supply, in SAS Disposition activities. On
the first Business Day of each [***] during the time period in which STA holds
SAS Supply, STA shall submit to PUMA a written report setting forth the number
of bottles of SAS Supply used in SAS Disposition activities during the previous
[***], the gross sales of STA for such SAS Supply and the hospitals or other
parties to which STA supplied such bottles, as well as such other key metrics
regarding such SAS Disposition as may be requested by PUMA.

Article 7
TERM AND TERMINATION

7.1

This Supply Agreement shall commence on the Effective Date and shall remain in
effect until the termination or expiration of the License Agreement (such period
referred to as the “Term”). Termination provisions of the License Agreement
shall be fully applicable to the termination of this Supply Agreement.

Article 8
CONFIDENTIALITY AND NON-DISCLOSURE

8.1

Each Party’s obligations for confidentiality and non-disclosure shall be
governed by the terms and conditions of Article 9 of the License Agreement.

Article 9
REPRESENTATIONS AND WARRANTIES

9.1

Mutual Representations and Warranties. Each Party represents and warrants the
following:

 

9.1.1

Corporate Power. Such Party is duly organized and validly existing under the
laws of the state or country of its organization and has full corporate power
and authority to enter into this Supply Agreement and to carry out the
provisions hereof.

13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

9.1.2

Due Authorization. Such Party is duly authorized to execute and deliver this
Supply Agreement and to perform its obligations hereunder. The person executing
this Supply Agreement on such Party’s behalf has been duly authorized to do so
by all requisite corporate action.

 

9.1.3

Binding Agreement. This Supply Agreement is a legal and valid obligation binding
upon such Party and enforceable in accordance with its terms. The execution,
delivery, and performance of this Supply Agreement by such Party does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a Party or by which it may be bound, nor, to such Party’s knowledge,
does it violate any material Applicable Laws.

9.2

Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 9.1, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES AS TO ANY MATTER, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF APPLICABLE LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY
HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

Article 10
INDEMNITY, LIABILITY LIMITS, AND INSURANCE

10.1

Indemnification. Each Party’s obligation to indemnify, defend and hold harmless
the other Party shall be governed by the terms and conditions of Article 11 of
the License Agreement.

10.2

Exclusion of Damages. EXCEPT FOR (A) CASES OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF A PARTY, (B) A BREACH OF ARTICLE 8 (CONFIDENTIALITY), IN NO EVENT,
EITHER DIRECTLY OR BY WAY OF INDEMNIFICATION, SHALL ANY PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL OR PUNITIVE
DAMAGES, ARISING FROM OR RELATED TO BREACH OF THIS SUPPLY AGREEMENT.

10.3

Limitation of Liability. EXCEPT FOR (A) CASES OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF A PARTY, (B) A BREACH OF ARTICLE 8 (CONFIDENTIALITY), UNDER NO
CIRCUMSTANCES SHALL THE TOTAL LIABILITY OF EITHER PARTY ARISING OUT OF OR
RELATED TO THIS SUPPLY AGREEMENT, INCLUDING ANY WARRANTY CLAIMS, REGARDLESS OF
THE FORUM AND REGARDLESS OF WHETHER ANY ACTION OR CLAIM IS BASED ON CONTRACT,
TORT OR ANY OTHER LEGAL THEORY, EXCEED THE TOTAL AMOUNT PAID BY STA TO PUMA
UNDER THIS SUPPLY AGREEMENT DURING THE [***] PRECEDING SUCH ACTION OR CLAIM (AS
DETERMINED IN REFERENCE TO THE DATE OF FILING OF SUCH ACTION OR CLAIM).

10.4

Independence of Provisions. The Parties agree that Sections 10.2 and 10.3 are
independent of any exclusive remedies for breach of warranty set forth in this
Supply Agreement.

10.5

Insurance. Each Party’s insurance obligations shall be governed by the terms and
conditions of Section 11.4 of the License Agreement.

14

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Article 11
INTELLECTUAL PROPERTY

11.1

Each Party’s rights to Information and Inventions, Joint Inventions, PUMA
Inventions, and STA Inventions, as well as intellectual property rights covering
such Information and Inventions, Joint Inventions, PUMA Inventions, and STA
Inventions, will be governed by Article 7 of the License Agreement.

Article 12
MISCELLANEOUS

12.1

Insurance. Each Party shall maintain, during the Term, insurance, or
self-insurance, coverage consistent with normal business practices in the
pharmaceutical industry and adequate to cover the risks under this Supply
Agreement in an amount and for a time period that are usual and customary for a
pharmaceutical company of its size. This insurance, or self-insurance, coverage
shall include but not be limited to comprehensive general liability coverage and
product liability coverage. Each Party shall provide the other Party upon
request with a certificate of such insurance. However, it is understood that the
maintenance of such insurance, or self-insurance, coverage will not relieve
either Party of its other obligations under this Supply Agreement.

12.2

Notices. Any notice, request, demand, waiver, consent, approval or other
communication permitted or required under this Supply Agreement shall be in
writing, shall refer specifically to this Supply Agreement and shall be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified below or to such other address as the Party to
whom notice is to be given may have provided to the other Party in accordance
with this Section 12.2. Such notice shall be deemed to have been given as of the
date delivered by hand or transmitted by facsimile (with transmission confirmed)
or on the third Business Day (at the place of delivery) after deposit with an
internationally recognized overnight delivery service. Any notice delivered by
facsimile shall be confirmed by a hard copy delivered as soon as practicable
thereafter. This Section 12.2 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations
under the terms of this Supply Agreement.

 

12.2.1

If to STA, to:

Specialised Therapeutics Asia Pte Ltd
50 Raffles Place #32-01, Singapore Land Tower, Singapore, 048623
Attention:[***]
Facsimile:[***]

 

12.2.2

If to PUMA, to:

PUMA Biotechnology, Inc.
10880 Wilshire Blvd, Suite 2150
Los Angeles, CA 90024, USA
Attention:[***]
Facsimile:[***]

With copies to:

15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Latham & Watkins
650 Town Center Drive, 20th Floor
Costa Mesa CA 92626-1925, USA
Attention: [***]

Latham & Watkins
140 Scott Drive
Menlo Park, CA 94025-1008, USA
Attention: [***]

12.3

Record Retention. The Parties shall maintain all records required by the
Manufacturing Standards and the Technical and Quality Agreement and all
Applicable Laws. Any documents related to the quality and compliance of the
manufacture of the Supply shall be kept in accordance with the provisions of the
Technical and Quality Agreement in this respect.

12.4

Entire Agreement. It is the mutual desire and intent of the Parties to provide
certainty as to their respective future rights and remedies against each other
by defining the extent of their mutual undertakings as provided herein. The
Parties have, in this Supply Agreement, Technical and Quality Agreement, and the
License Agreement incorporated all representations, warranties, covenants,
commitments and understandings on which they have relied in entering into this
Supply Agreement, and, except as provided for herein, neither Party’ makes any
covenant or other commitment to the other concerning its future action. The
Parties further agree that this Supply Agreement constitutes a discharge of the
Parties obligations pursuant to the provisions of Section 5.1 of the License
Agreement. Accordingly, the Supply Agreement, Technical and Quality Agreement,
and the License Agreement constitute the entire agreement and understanding
between the Parties with respect to the subject matter hereof and there are no
promises, representations, conditions, provisions or terms related thereto other
than those set forth in those agreements. All provisions of the License
Agreement shall apply to this Supply Agreement.

12.5

Headings. The Sections’ headings contained in this Supply Agreement are for
reference purposes only and shall not affect in any way the meaning and
interpretation of this Supply Agreement.

12.6

Severability. In the event that one or more provisions of this Supply Agreement
is held invalid, illegal or unenforceable in any respect, then such provision
shall not render any other provision of this Supply Agreement invalid or
unenforceable, and all other provisions shall remain in full force and effect
and shall be enforceable, unless the provisions that have been found to be
invalid or unenforceable shall substantially affect the remaining rights or
obligations granted or undertaken by either Party. The Parties agree to attempt
to substitute for any invalid or unenforceable provision a provision which
achieves to the greatest extent possible the economic objectives of the invalid
or unenforceable provision.

12.7

Amendment. This Supply Agreement may not be changed, modified, amended or
supplemented except by a written agreement signed by both Parties.

12.8

Counterparts. This Supply Agreement (and each amendment, modification and waiver
in respect of it) may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one instrument.

12.9

Expenses. Each Party shall pay all of its own fees and expenses (including all
legal, accounting and other advisory fees) incurred in connection with the
negotiation and execution of this Supply Agreement.

16

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

12.10

Cumulative Remedies. No remedy referred to in this Supply Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Supply Agreement or otherwise available under law.

12.11

Certain Conventions. Any reference in this Supply Agreement to an article,
section, subsection, paragraph, clause, schedule, exhibit or annexure shall be
deemed to be a reference to an article, section, subsection, paragraph, clause,
schedule, exhibit or annexure, of or to, as the case may be, this Supply
Agreement, unless otherwise indicated. Unless the context of this Supply
Agreement otherwise requires, (a) words of any gender include each other gender,
(b) words such as “herein”, “hereof”, and “hereunder” refer to this Supply
Agreement as a whole and not merely to the particular provision in which such
words appear, and (c) words using the singular shall include the plural, and
vice versa.

12.12

Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Supply Agreement on a day
that is not a Business Day, then such notice or other action or omission shall
be deemed to be required to be taken on the next occurring Business Day.

12.13

Governing Law. This Supply Agreement shall be governed by and construed in
accordance with the laws of the State of New York without referring to conflicts
of law principles.

12.14

Further Assurance. Each Party shall duly execute and deliver, or cause to be
duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Supply Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm unto such other Party its rights and remedies under this Supply
Agreement.

12.15

Independent Party. It is expressly agreed that PUMA and STA shall be independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency. Neither PUMA nor STA shall
have the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other Party, without
the prior written consent of the other.

12.16

Waiver. The failure of either Party to enforce at any time any provision of this
Supply Agreement, or any right with respect thereto, or to exercise any election
herein provided, shall in no way be considered to be a waiver of such provision,
right or election, or in any way affect the validity of this Supply Agreement.
The exercise by any Party of any right or election under the terms or covenants
herein shall not preclude or prejudice any Party from exercising the same or any
other right it may have under this Supply Agreement, irrespective of any
previous action or proceeding taken by the Parties hereunder.

12.17

Force Majeure. Neither Party shall be liable to the other Party nor be deemed to
have defaulted under or breached this Supply Agreement for non-performance or
delay in performance to the extent caused by or resulting from causes beyond the
reasonable control of such Party, potentially including, without limitation,
wars (whether declared or not), hostilities, acts of terrorism, revolutions,
riots, civil disturbances, national emergencies, strikes, lockouts,
unavailability of supplies, shortage of raw material or energy, computer
viruses, epidemics, fires, floods, earthquakes, other forces of nature,
explosions, embargoes, or any other Acts of God, or any laws, proclamations,
regulations, ordinances, or other acts omissions or delays in acting by any
court, government or governmental agency or government authority or the other
Party. Any occurrence of force majeure shall be reported by the affected Party
to the other Party as soon as reasonably

17

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

practicable, and the affected party shall promptly undertake all Commercially
Reasonable Efforts necessary to cure such force majeure circumstances.

12.18

Assignment. This Supply Agreement is binding upon and will inure to the benefit
of the Parties and their respective permitted assignees or successors in
interest, including without limitation those that may succeed by assignment,
transfer or otherwise to the ownership of either of the Parties or of the assets
necessary to the conduct of the business to which this Supply Agreement relates.
This Supply Agreement may not be assigned or otherwise transferred by either
Party without the prior written consent of the other Party, which consent shall
not be unreasonably withheld, delayed or conditioned; provided, however, that
either Party may, without such consent, assign this Supply Agreement together
with all of its rights and obligations hereunder to its Affiliates, or to a
successor in interest in connection with the transfer or sale of all or
substantially all of its business to which this Supply Agreement relates, or in
the event of its merger or consolidation or similar transaction, subject to the
assignee agreeing to be bound by the terms of this Supply Agreement. Any
purported assignment in violation of the preceding sentences shall be void. Any
permitted successor shall assume and be bound by all obligations of its assignor
or predecessor under this Supply Agreement.

12.19

Dispute Resolution. The dispute resolution procedures as described in Section
13.9 of the License Agreement shall be fully applicable to this Supply
Agreement.

12.20

Waiver of Rule of Construction. Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Supply Agreement. Accordingly, the rule of construction that any ambiguity in
this Supply Agreement shall be construed against the drafting Party shall not
apply.

12.21

Export Control. This Supply Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries which may be imposed upon or related to PUMA or STA
from time to time. Each Party agrees that it will not export, directly or
indirectly, any technical information acquired from the other Party under this
Supply Agreement or any products using such technical information to a location
or in a manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity.

12.22

No Benefit to Third Parties. The representations, warranties, covenants and
agreements set forth in this Supply Agreement are for the sole benefit of the
Parties and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.

[Remainder of page intentionally left blank; signature page follows]




18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

THIS SUPPLY AGREEMENT IS EXECUTED by the authorized representatives of the
Parties as of the date first written above.

PUMA Biotechnology, Inc.

 

 

 

By:/s/ Alan H. Auerbach
Name:Alan H. Auerbach
Title:Chief Executive Officer

Specialised Therapeutics Asia Pte Ltd

 

 

 

By:/s/ Carlo Montagner
Name:Carlo Montagner
Title:Chief Executive Officer

19

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Appendix 1

Payment Terms

Item 1: Percentage of Net Sales Price1

[***]

1 Net Sales Price Payment is made in each Calendar Quarter as specified in
Section 3.2.2

Item 2: Fully Burdened Cost as of the Effective Date

[***]

20

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Appendix 2

Presentations

[***]

21

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Appendix 3

SAS Program

[***]

22

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Appendix 4

Puma Delivery Locations

[***]

23

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.